Exhibit 10.3

 

[logo.jpg]

AMENDMENT TO

 

DELAYED PAYMENT AGREEMENT

 

Dated as of March 27, 2020

 

 

This Amendment to the Delayed Payment Agreement (this "Amendment"), dated and
effective as of March 27, 2020 (the "Amendment Date"), is by and
between____________________________, the individual named and signing below
("Employee"), and SPAR Group, Inc. ("SGRP") and SPAR Marketing Force, Inc.
("SMF", and together with SGRP, "SPAR" or "Employer"). Employee and SPAR are
sometimes hereinafter collectively referred to as "Parties" or singularly as a
"Party"). SGRP and its consolidated subsidiaries are hereinafter collectively
referred to as the "Company".

 

Employee and SPAR are parties to the Existing Agreement (as defined below) and
desire to supplement and amend it, all upon the terms and provisions and subject
to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment and the Existing Agreement, and other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by the
Parties), the Parties hereto hereby agree as follows:

 

1.     Certain Definitions. Except as otherwise provided herein, all capitalized
terms used and not otherwise defined or amended in this Amendment shall have the
meanings respectively given to them in the Existing Agreement.

 

2.     Amendment. Upon execution and delivery of this Amendment, the Existing
Agreement is hereby supplemented and amended as follows, effective as of the
Amendment Date:

 

(a)     The defined terms: "Existing Agreement" shall mean the Delayed Payment
Agreement between Employee and SPAR dated and effective as of March 27, 2020;
and "Agreement" shall mean the Existing Agreement as amended by the Amendment
between Employee and SPAR dated and effective as of March 27, 2020, and as such
Agreement otherwise may have been and may be supplemented, modified, amended or
restated from time to time in the manner provided therein.

 

(b)     In Section 2(c), clause (i) (which references certain domestic
refinancings) is hereby deleted in its entirety, and the following new amended
and restated clause is hereby inserted in its place (without the deletion or
modification of any other material):

 

"(i)     [Intentionally Deleted];"

 

3.     Continuing Agreement, Binding upon Successors. The Existing Agreement, as
supplemented and amended by this Amendment, shall remain and continue in full
force and effect after the Amendment Date. This Amendment's provisions shall be
binding upon the applicable Party and its heirs, successors, assigns and legal
representatives and shall inure to the benefit of the heirs, successors, assigns
and legal representatives of each other Party.

 

4.     Counterparts, Amendments and Authority. This Amendment may be executed in
multiple counterparts and delivered electronically (including by fax or email)
or physically, each of which shall be deemed an original and all of which
together shall constitute a single agreement binding upon all of the Parties.
Any supplement, modification, amendment, restatement, waiver, extension,
discharge, release or termination of this Amendment must be in writing and
signed by all of the Parties hereto and cannot be given orally. Each individual
signing below represents and warrants to the other Party that such individual
has the authority to bind the Party on whose behalf he or she has executed this
Amendment.

 

5.     Governance and Entire Agreement. This Amendment shall be governed by and
construed in accordance with the applicable provisions of the Agreement, which
provisions are hereby incorporated herein by reference into this Amendment, and
shall be interpreted as if this Amendment were the "Agreement" referred to in
those incorporated provisions. This Amendment and the Agreement together contain
the entire agreement and understanding of the Parties and supersede and
completely replace all prior and other representations, warranties, promises,
assurances and other agreements, understandings and information (including,
without limitation, all letters of intent, term sheets, existing agreements,
offers, requests, responses and proposals), whether written, electronic, oral,
express, implied or otherwise, from a Party or between them with respect to the
matters contained in this Amendment and the Agreement.

 

In Witness Whereof, the Parties hereto have executed and delivered this
Amendment through their duly authorized signatories on the dates stated below
and intend to be legally bound by this Amendment effective as of the Amendment
Date.

 

SPAR Group, Inc., and SPAR Marketing Force, Inc.   Employee             By:    
      [Signature]   [Signature]                         [Print Name and Title ]
  [Print Name]   Dated Signed: April __, 2020   Dated Signed: April __, 2020  

 

 